Citation Nr: 1536028	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left wrist disorder, as secondary to a service-connected right wrist disorder.

2. Entitlement to compensation under 38 U.S.C.A. §  1151 for the residuals of the rupture of an Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2010 and February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right wrist disorder caused his left wrist disorder.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disorder on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a left wrist disorder and a service-connected right wrist disorder, so the first two prongs are met.  Therefore, the appeal turns on the third prong.  

Two medical opinions address the nexus question - a June 2005 private physician opinion and an October 2009 VA examination opinion.  The June 2005 opinion notes the Veteran's carpal tunnel syndrome (CTS) was "secondary to overuse syndrome."  The October 2009 opinion states the "Veteran's [CTS] of the left wrist is less likely caused by his in-service surgical fusion of the right wrist and more likely due to overuse of his left hand in his gainful employment with the U.S. Postal Service."  The Board notes the term "overuse" is subject to multiple meanings.  Specifically, it may mean the Veteran compensated for his service-connected right wrist disorder by using his left wrist more frequently than he would have absent the disability.  It may also mean that the Veteran's occupation - independent of the service-connected right wrist disorder - caused the left wrist disorder.   

It is clear both physicians believe overuse caused the Veteran's left wrist disorder.  It is, however, unclear upon which of the two aforementioned meanings each opinion is based.  Notwithstanding this, given the nature of the left wrist disorder and that the Veteran has been service connected for his right wrist disorder for over 40 years and was discharged from service because of it, the Board finds further medical inquiry would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).

The Board finds the evidence is in approximate balance as to whether the service-connected right wrist disability caused the left wrist disability; thus, the claim will be allowed. 


ORDER

Service connection for a left wrist disorder is granted.



REMAND

The January 2015 Statement of the Case for the 38 U.S.C.A. § 1151 claim details treatment records from the Orlando VA Medical Center system from September 2009 to December 2014.  Records from this system in the Veteran's electronic claims folder are incomplete.  Therefore, remand is warranted to obtain these outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all VA treatment records from the Orlando VAMC system (to include the Daytona Community Based Outpatient Clinic), dated from December 1, 2009 to present.  Upload all records in a single electronic file into the Veteran's electronic claims folder.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's 38 U.S.C.A. § 1151 claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


